Citation Nr: 0201705	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  97-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May to October 1980 and 
from May 1989 to July 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the 
Department of Veterans Affairs (VA) Vocational and 
Rehabilitation Counseling Division (VR & C) located in 
Louisville, Kentucky.  The Board denied the benefit sought on 
appeal in an August 1999 decision, which the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2001, the Court vacated the Board's decision 
and remanded to the veteran's claim to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran's private attorney has since withdrawn from the case.  
The veteran declined to appoint new representation.


FINDING OF FACT

The veteran's mental state and noncompliance with psychiatric 
treatment currently prevent him from successfully pursuing a 
vocational rehabilitation program and becoming gainfully 
employed in an occupation consistent with his abilities, 
aptitudes and interests.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3101 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 21.35, 21.40, 21.53, 21.198, 21.362, 21.364 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran applied for vocational rehabilitation benefits in 
August 1991.  At that time he was in receipt of a 50 percent 
disability rating for service-connected schizophrenia.  

The veteran was seen for an initial vocational rehabilitation 
interview in December 1991.  He identified teaching as a 
vocational area of interest.  He indicated he had delusions 
and a diagnosis of schizophrenia and that such disorder was 
seen as socially unacceptable but did not otherwise limit 
him.  The counseling psychologist attempted to discuss how 
the veteran's schizophrenia affected his goal of becoming a 
teacher.  The psychologist advised the veteran of the need 
for a medical evaluation, at which point the veteran 
indicated he would not cooperate and no longer wished to 
pursue vocational rehabilitation.  The case was suspended at 
that time.

In connection with a claim for an increased rating for 
psychiatric disability, the veteran underwent a VA 
examination in June 1993.  He reported that since his 
discharge from service he had had no psychiatric treatment, 
therapy or counseling and was not taking any prescribed 
medications.  He further denied any symptoms of psychosis and 
indicated that he did not need treatment.  The examiner noted 
the veteran had just completed his Masters Degree in 
communications and was looking for work.  The VA examiner 
noted that the veteran displayed a profound delusional system 
and that he was markedly paranoid and suspicious.  The 
examiner also noted the veteran had reasonable social skills, 
and was reasonably dressed, composed, cooperative and 
pleasant.  The examiner further noted that the veteran's 
schizophrenia symptoms had not prohibited him from graduating 
and maintaining a reasonable family and social life.  The 
examiner concluded the veteran was capable of managing his 
benefit payments without restriction and was competent for VA 
purposes.  

In September 1993, the RO increased the evaluation assigned 
to service-connected schizophrenia to 100 percent, effective 
June 9, 1993.

In July 1995, the veteran presented for a VA psychiatric 
examination.  He denied current psychiatric treatment and 
indicated that he "trie[d] to cure himself."  He reported 
he had most recently worked at a community college teaching, 
but stated that, "all students were hostile and dropped the 
course."  The veteran indicated that it was unlikely that 
the college would renew his teaching contract due to his poor 
performance evaluation.  In addition, the veteran iterated 
that he thought his doctor was angry with him because he did 
not seek medical help and, therefore, the doctor could not 
bill the veteran for services.  The veteran also reported 
being in receipt of Social Security Administration (SSA) 
benefits based on psychiatric disability, which were being 
paid to his spouse as the SSA deemed him incapable of 
controlling his funds.  The examiner stated the veteran had 
"very poor" interaction skills and that his thoughts were 
notable for mild blocking.  The examiner summarized that the 
veteran had no overt psychotic symptoms, such as responding 
to hallucinations.  The examiner noted upon interaction with 
the veteran his difficulties became immediately noticeable.  
The veteran also endorsed continued delusional thoughts.  The 
examiner concluded that based on the veteran's presentation 
and history his psychiatric disability would have a, "very 
significant impact on his social and occupational 
functioning."

In March 1996, the veteran again applied for vocational 
rehabilitation benefits.  In April 1996, the veteran 
requested that his scheduled interview be moved to an earlier 
date.  He indicated he refused treatment for his condition as 
he was afraid that he would receive shock treatments and 
possibly have a heart attack.  He was also noted to be 
paranoid and delusional.

In May 1996, the veteran was seen for vocational testing and 
a counseling interview.  He indicated that he wished to 
pursue an engineering degree.  His educational background was 
noted to include a Bachelor of Science degree in Computer 
Information Systems and a Master of Science degree in 
Communications.  It was noted that the veteran had not 
completed a prior VR & C evaluation because he refused to 
cooperate with VA medical center evaluation and/or treatment.  
The veteran continued to evidence an unwillingness to 
cooperate with medical evaluation and treatment.  After the 
program was explained to the veteran, he chose to withdraw 
his application stating that he had no intention of receiving 
treatment from a VA medical center. 

In June 1996, the veteran contacted VA for clarification as 
to the regulations that required him to cooperate by seeking 
treatment for schizophrenia.  He also noted that he switched 
his choice of vocational program from electrical to civil 
engineering.  He was provided the appropriate regulations and 
was informed that had he changed his mind relevant to 
pursuing vocational rehabilitation, an appointment could be 
arranged for him to begin evaluation and any required 
treatment at a VA medical center.  

Later in June, the veteran requested that the psychologist 
reiterate the steps necessary to resume the initial 
vocational rehabilitation evaluation.  The psychologist 
informed the veteran that it appeared he was not suitably 
employed due to his schizophrenia rather than due to any lack 
of education.  The psychologist explained the vocational 
rehabilitation process to the veteran and noted that the 
veteran's refusal to receive treatment for his schizophrenia 
precluded him from receiving vocational services.  The 
veteran was advised that he could resume the initial 
evaluation by calling or writing and expressing his 
willingness to go through an evaluation and any necessary 
treatment for his schizophrenia at the VA medical center.  
The veteran requested he be scheduled for a psychologic 
evaluation later that month; arrangements were made for such 
evaluation.
 
In July 1996 correspondence, the veteran promised to 
cooperate with an extended evaluation.  He was seen in August 
1996.  The report of that meeting includes note of a detailed 
discussion of his psychological problems, along with his 
educational background and work experience.  Due to his 
schizophrenic condition it was noted the veteran had 
limitations, to include difficulty in following instructions, 
meeting emergencies, competitive work, and working around and 
with others.  It was also noted that the veteran had used his 
educational degrees in several different areas, to include 
employment as a computer programmer and analyst (May 1989 to 
July 1991), a volunteer researcher in archives (March to 
April 1993), and an associate faculty instructor teaching 
communications at a community college (January to May 1995).  
The veteran indicated that his contract for teaching was not 
renewed due to unsatisfactory evaluations from the students.  
He noted that he most recently was employed as a security 
officer for six weeks in April and May 1996, but left this 
job to return to college in a civil engineering program.

The counseling psychologist indicated that the veteran 
continued to express paranoid ideation.  The psychologist 
advised the veteran he had a serious employment handicap due 
to the nature and extent of his disability, but that it was 
not possible at that time to determine whether it was 
feasible for him to achieve a vocational goal.  The 
psychologist explained that an extended evaluation, to 
include psychiatric assessment from the VA medical center, 
was necessary.  The veteran agreed to cooperate and signed an 
Extended Evaluation Plan.

In October 1996, the veteran underwent psychiatric evaluation 
at a VA medical facility.  He described his psychiatric 
history, to include a six-week period of treatment with 
medications (Stelizine, Haldol and Cogentin) following his 
initial diagnosis and discharge from service.  He stated he 
stopped taking these medications as they did not help his 
schizophrenia.  During the examination the veteran evidenced 
an inappropriate affect, a tangential thought pattern and 
paranoid delusions.  The veteran refused evaluation for 
medications and/or counseling through the mental health 
clinic.  He stated that he would rather "rehabilitate" 
himself.

Later in October, the counseling psychologist spoke with the 
October 1996 examining psychiatrist who indicated that it was 
not wise to place the veteran under the stress of additional 
education.  The examining psychiatrist indicated the veteran 
had sufficient education, but was unemployable due to his 
paranoid schizophrenia.  The case was referred to the 
Vocational Rehabilitation Panel (Panel) for consideration of 
the veteran's feasibility for Chapter 31 benefits.

In November 1996, the Panel (comprised of a Counseling 
Psychologist, a Vocational Rehabilitation Specialist, a 
representative of the Social Work Service of the VA Medical 
Center and a physician) met and concurred that the available 
evidence supported that further training would not likely 
lead to gainful employment.  The Panel recommended the 
development of an Individual Independent Living Program 
(IILP), to include continual treatment through the VA medical 
center.  A letter was sent to the veteran advising him of the 
above.  He signed the IILP and indicated that he intended to 
comply fully with the treatment plan; however, he submitted a 
notice of disagreement with the Panel's recommendation.

The veteran thereafter contacted the counseling psychologist 
relevant to when VA psychiatric treatment would be scheduled.  
At that time, the veteran stated that he planned to comply 
with treatment, to include taking any prescribed medication.  
He also indicated that he wanted to return to school to 
become a certified, high school teacher.  A January 1997 VA 
medical center note indicates that an attempt was made to 
call the veteran regarding an appointment for a medication 
evaluation; however, the phone number had been disconnected.  
In February 1997, in a Special Report of Training, the 
counseling psychologist noted that the veteran had not kept 
appointments at the VA mental hygiene clinic.  According to 
the VA medical center, they attempted to contact the veteran 
by both telephone and mail.  In that same month, the 
counseling psychologist sent a letter to the veteran to 
inform him that his vocational rehabilitation program was 
interrupted effective February 20, 1997, because of, "non-
compliance with treatment plan, including not keeping 
appointments at the mental hygiene clinic."  The letter 
explained that the veteran should contact the counseling 
psychologist or his program could be discontinued.  

In March 1997, the veteran requested information as to the 
status of his appeal and indicated that he did not have a 
statement of the case.  As for non-compliance with the terms 
of the IILP, the veteran stated that he never received any 
notice of appointments from the VA medical center and 
indicated that he felt he did not need to take medication 
anyway.

In April 1997, a VA psychiatric social worker reported that 
the veteran was scheduled again for an appointment.  It was 
noted that the veteran had not appeared for three previously 
scheduled appointments since December 1996.

Later in April 1997, the VA medical center advised the 
counseling psychologist that the veteran's medication 
assessment was scheduled for April 25 and the veteran would 
be so informed.  On April 22 the veteran called to discuss 
his current situation and indicated that he was never 
informed of an April 25 appointment.  He stated that he would 
request a change of time as he wanted to attend an auction 
that day.  The psychologist encouraged the veteran to keep 
the appointment, but gave him the number to reschedule if 
necessary.  During the course of this conversation, the 
veteran informed the psychologist that he planned to work on 
a doctorate in education.  The psychologist urged him to 
begin treatment for his paranoid schizophrenia and discussed 
problems that the veteran might encounter with obtaining and 
maintaining employment in the education field without 
appropriate treatment for his psychiatric disability.  The 
veteran launched into a story as to why he could not find 
employment, to include involvement of the AFL-CIO.  In 
addition, he traced his problems to Jesus of Nazareth, the 
Germans, the Masons, and the Baptists.  The physiologist 
concluded that the veteran appeared to have no insight as to 
his problems and was obsessed with a conspiratorial angle on 
his whole existence.

The veteran was sent a letter encouraging him to keep his 
April 25 appointment; he failed to appear for that 
appointment.  By letter dated in May 1997, the veteran was 
informed that his program of vocational rehabilitation for 
the goal of becoming independent in daily living was 
discontinued effective May 1, 1997, based on his failure to 
keep his last four scheduled appointments with the mental 
hygiene clinic.

In June 1998, the veteran appeared before the undersigned at 
a hearing.  He testified that he had a right not to take 
medication and maintained that no medications were prescribed 
to him in his treatment plan.  He indicated he had attended 
evaluation sessions with a counseling psychologist and had 
sought treatment with a VA psychologist.  Also, he indicated 
the IILP did not conform to the appropriate law and 
regulations and that such was meant for application to 
individuals who had, for example, lost their limbs and were 
required to relearn basic skills such as walking.  The 
veteran also stated that he was not accepted into a teaching 
program and likely never would be.  He indicated that he 
might study engineering or go to law school, but at this 
point did not have a vocational goal.

VCAA

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the issue on appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Initially, the Board notes that the veteran is aware of the 
VCAA since he was provided a copy of the Court's Order.  The 
record also reflects that the veteran has been notified of 
the laws and regulations governing entitlement to vocational 
rehabilitation benefits, and has, by information letters, 
rating actions, and the statement of the case, been advised 
of the evidence considered in connection with his appeal, and 
the evidence potentially probative of the claim throughout 
the procedural course of the claims process.  See 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)(1), (e)).  The RO has 
associated with the claims file VA records and examination 
reports, as well as consultation and interview reports 
associated with the veteran's vocational and rehabilitation 
folder.  

The Board also emphasizes that the claims file contains 
sufficient medical and vocational evidence, to include 
evidence relevant to the nature and severity of the veteran's 
psychiatric impairment and how such affects his capacity for 
vocational rehabilitation and employment, as well as evidence 
relevant to the veteran's educational and work history, and 
his vocational rehabilitation applications.  The veteran was 
provided with initial counseling evaluations on more than one 
occasion, and he was further provided the opportunity for an 
extended evaluation, to include psychiatric assessment.  
Although the veteran at first agreed to this plan and showed 
up for one psychiatric appointment, he refused further 
evaluations for medications and/or counseling.  Additionally, 
since the development of the IILP the veteran failed to 
appear for four scheduled VA appointments for medication 
assessment.  The veteran was informed on numerous occasions 
that his cooperation with a treatment program, to include any 
prescribed medication, was essential to continuation in the 
program and to determining whether a vocational goal was 
feasible.  There is nothing more current in the record to 
indicate that the veteran is now willing to comply with the 
indicated evaluation and treatment. 

The record also reflects that in December 2001, the Board 
informed the veteran that he would be afforded a period of 90 
days in which to submit additional argument and evidence in 
support of his appeal.  The veteran responded shortly 
thereafter that he had no additional evidence to submit and 
that he desired the Board to decide his appeal without 
waiting for the expiration of the 90 days.  The Board is also 
unaware of any additional, available evidence or information 
which should be obtained to substantiate the veteran's claim.  

Accordingly, the Board is satisfied that VA has complied with 
the notice and duty to assist provisions of the VCAA and the 
implementing regulations.  A remand for VR & C consideration 
of the veteran's claim in light of the VCAA and the 
implementing regulations would only further delay resolution 
of the veteran's claim with no benefit flowing to the 
veteran.  Therefore, the Board will address the merits of the 
veteran's claim.  

Analysis

A veteran or serviceperson shall be entitled to a program of 
rehabilitation services under 38 U.S.C. Chapter 31 if the 
veteran has a service-connected disability of 20 percent or 
more; and, the veteran or serviceperson is determined to be 
in need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40; see 38 U.S.C.A. § 3102.  Employment 
handicap is an impairment of a veteran's ability to prepare 
for, obtain, or retain employment consistent with such 
veteran's abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.35(a); see 38 U.S.C.A. § 3101(1), 3102 (West 1991).  A 
serious employment handicap is defined as significant 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.35(g); see 
38 U.S.C.A. § 3101(7).  It is not disputed that the veteran 
in this case has a 100 percent service-connected disability 
and has been found to have a serious employment handicap as 
defined in 38 C.F.R. § 21.35.  As such, he has met the basic 
eligibility requirements under Chapter 31, Title 38, United 
States Code.

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100.

A rehabilitation program is defined to include, in part, (1) 
a vocational rehabilitation program; or (2) a program of 
independent living services and assistance for a veteran for 
whom a vocational goal has been determined not to be 
currently reasonably feasible.  38 C.F.R. § 21.35(e); see 38 
U.S.C.A. § 3101(6).  The term vocational rehabilitation 
program includes the services that are needed for the 
accomplishment of the purposes of 38 U.S.C. Chapter 31 
including such counseling, diagnostic, medical, social, 
psychological, independent living, economic, educational, 
vocational, and employment services as are determined by VA 
to be needed.  38 C.F.R. § 21.35(i).  An ILLP includes 
services needed to enable a veteran to achieve maximum 
independence in daily living, including counseling, 
diagnostic, medical, social, psychological, and educational 
services determined by VA to be necessary, and the monthly 
allowance authorized by 38 U.S.C. Chapter 31 for such a 
veteran.  38 C.F.R. § 21.35(d); see 

A "vocational goal" is defined as a gainful employment 
status consistent with a veteran's abilities, aptitudes, and 
interests.  The term "achievement of a vocational goal is 
reasonably feasible" means the effects of the veteran's 
disability (service and nonservice-connected), when 
considered in relation to the veteran's circumstances, does 
not prevent the veteran from successfully pursuing a 
vocational rehabilitation program and becoming gainfully 
employed in an occupation consistent with the veteran's 
abilities, aptitudes, and interests.  The term "achievement 
of a vocational goal is not currently reasonably feasible" 
means the effects of the veteran's disability (service and 
nonservice-connected), when considered in relation to the 
veteran's circumstances at the time of the determination:  
(i) Prevent the veteran from successfully achieving a 
vocational goal at that time; or (ii) Are expected to worsen 
within the period needed to achieve a vocational goal and 
which would, therefore, make achievement not reasonably 
feasible.  38 C.F.R. § 21.35(h); 38 U.S.C.A. § 3101(8).

The purpose of an extended evaluation for a veteran with a 
serious employment handicap is to determine the current 
feasibility of the veteran achieving a vocational goal, when 
this decision reasonably cannot be made on the basis of 
information developed during the initial evaluation.  38 
C.F.R. § 21.57 (2001).

The criteria for feasibility are:  (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal.  38 
C.F.R. § 21.53(d).  When, however, VA finds that the 
provisions of paragraph (d) of 38 C.F.R. § 21.53 are not met, 
but VA has not determined that achievement of a vocational 
goal is not currently reasonably feasible, VA shall provide 
the rehabilitation services contained in § 21.35(i)(1)(i) of 
this part as appropriate.  A finding that achievement of a 
vocational goal is infeasible without a period of extended 
evaluation requires compelling evidence which establishes 
infeasibility beyond any reasonable doubt.  
38 C.F.R. § 21.53(a)(2).

Regulations further provide that if a veteran's conduct or 
cooperation becomes unsatisfactory, vocational rehabilitation 
service and assistance may be interrupted when the evidence 
indicates that the veteran will be able to resume the program 
at some future date, which can be approximately established.  
See 38 C.F.R. §§ 21.197, 21.362, 21.364 (2001).  

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made, and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran.  38 
C.F.R. § 21.364(a).  

The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. § 
21.362(a).

Specifically, a veteran requesting or being provided services 
under Chapter 31 must:

(1) Cooperate with VA staff in carrying 
out the initial evaluation and developing 
a rehabilitation plan;
(2) Arrange a schedule which allows him 
or her to devote the time needed to 
attain the goals of the rehabilitation 
plan;
(3) Seek the assistance of VA staff, as 
necessary, to resolve problems which 
affect attainment of the goals of the 
rehabilitation plan;
(4) Conform to procedures established by 
VA governing pursuit of a rehabilitation 
plan including:
(i) Enrollment and re-enrollment in 
a course; (ii) Changing the rate at which 
a course is pursued; (iii) Requesting a 
leave of absence; (iv) Requesting medical 
care and treatment; (v) Securing 
supplies; and (vi) Other applicable 
procedures.
(5) Conform to the rules and regulations 
of the training or rehabilitation 
facility at which services are being 
provided.

38 C.F.R. § 21.362(c).  

The veteran in this case was afforded multiple initial 
evaluations for vocational and rehabilitation purposes.  As 
set out above, in 1991 the veteran indicated he would not 
cooperate with VA's determination that a medical evaluation 
was needed to further evaluate his feasibility for 
rehabilitation.  As such, he withdrew his pursuit of 
vocational benefits.  The initial evaluation conducted in May 
1996 ended in a similar manner based on the veteran's 
unwillingness to cooperate with an extended evaluation as 
deemed necessary by the VR & C.  At that point in time the 
evidence showed the veteran had identified teaching as a 
vocational goal, but that he had worked as a teacher and 
received a poor performance evaluation such that his contract 
would not likely be renewed.  The veteran had, at that time, 
also obtained a degree in communications.  Moreover, a VA 
examiner determined in July 1995 that  the veteran's 
psychiatric problems, for which he was receiving no 
treatment, significantly impacted his occupational 
functioning.  The above evidence points to the infeasibility 
of the veteran attaining his vocational goal.

The Board notes, however, that the veteran did eventually 
agree to an extended evaluation later in 1996, to include 
submitting to a VA examination.  The examining psychiatrist 
offered a medical opinion that the veteran's schizophrenia 
prevented him from working and that it would not be wise to 
place him in a vocational program.  The veteran refused 
treatment.  The Panel concurred in the psychiatrist's 
assessment and held that vocational rehabilitation was not 
then feasible.  See 38 C.F.R. § 21.35(h)(2).  The Panel 
considered the criteria under 38 C.F.R. § 21.53(d).  In that 
respect the Board notes that although the veteran has 
identified a vocational goal, he has not been consistent in 
doing so.  In any case, the veteran already possesses 
multiple degrees and has alternately identified an interest 
in pursuing teaching, or electrical or civil engineering.  He 
has, in fact, attempted to teach, but received a poor 
evaluation.  The Board next notes that the medical and other 
evidence of record indicates the veteran has been unwilling 
to cooperate with treatment deemed necessary by VA for the 
veteran to enter a course of training and that there is no 
evidence that he would in fact be able to do so within a 
reasonable time.  He has, in short, repeatedly expressed a 
lack of willingness to cooperate in terms of seeking medical 
evaluation and treatment.  The veteran has specifically 
argued that he has a right to not take medication.  He has 
further argued that he is not noncompliant with treatment 
since medication has not been prescribed.  As noted, however, 
the veteran has refused further appointments for counseling 
and medication assessment.  

Consistent with the infeasibility determination, and with 
38 C.F.R. § 21.35(e)(2), the Panel thus developed an ILLP for 
the veteran.  Thereafter, and even though the veteran 
expressed a willingness to follow the program, he repeatedly 
failed to appear for scheduled appointments.  The Board here 
acknowledges the veteran's argument that an IILP is not 
appropriate for him.  He has indicated that such plans are 
useful only for those individuals who need to relearn skills 
such as walking or talking.  The determination as to what 
rehabilitative measures are needed is one for the VR & C to 
make.  The decision in this case was based on medical 
recognition of the veteran's need to adjust to his 
environment, to include via counseling and/or medication as 
prescribed for paranoid schizophrenic in order that he may 
successfully pursue and implement one vocational goal.

The veteran has demonstrated the current inability to obtain 
and retain employment as evidenced by his profound delusional 
state with prominent paranoia and persecutorial beliefs.  He 
has further evidenced an unwillingness to seek and follow-
through with psychiatric treatment, to include any indicated 
medications that may render him capable of obtaining and 
retaining employment and/or successfully undergoing 
vocational rehabilitation.  At this time, the veteran has not 
identified a vocational goal that he is reasonably capable of 
completing and the veteran's current emotional state and 
noncompliance with psychiatric treatment do not permit 
training to begin within a reasonable period.  38 C.F.R. § 
21.53(d).  Notably, at the time of his June 1998 hearing the 
veteran reported he had no vocational goal.  Moreover, he has 
not since identified his willingness to follow a course of 
psychiatric treatment and/or commit to a vocational goal that 
he is reasonably capable of achieving.  

In sum, the evidence of record does not raise doubt that must 
be resolved in the veteran's favor; rather, the evidence 
establishes that the attainment of a vocational goal by this 
veteran is infeasible at this time.  38 U.S.C.A. §§ 3100, 
3101, 3106; 38 C.F.R. §§ 21.53, 21.362, 21.364.  


ORDER

As the achievement of a vocational goal is not reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code, the appeal is denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

